


Exhibit 10a(iv)
FY13 NON-PENSIONABLE TIME BASED VESTING - U.S.


Restricted Stock Unit Award and Agreement
[DATE]


Dear _____________________:


H. J. Heinz Company is pleased to confirm that, effective as of ______, you have
been granted an Award of Restricted Stock Units (“RSUs”) in accordance with the
terms and conditions of the Third Amended and Restated H. J. Heinz Company
Fiscal Year 2003 Stock Incentive Plan (the “Plan”). This Award is also made
under and governed by the terms and conditions of this letter agreement
(“Agreement”), which shall control in the event of a conflict with the terms and
conditions of the Plan. For purposes of this Agreement, the “Company” shall
refer to H. J. Heinz Company and its Subsidiaries. Unless otherwise defined in
this Agreement, all capitalized terms used in this Agreement shall have the same
meanings as the capitalized terms in the Plan, which are hereby incorporated by
reference into this Agreement.


1.
RSU Award. You have been awarded a total of ____________ RSUs.



2.
RSU Account. RSUs entitle you to receive a corresponding number of shares of H.
J. Heinz Company Common Stock (“Common Stock”) in the future, subject to the
conditions and restrictions set forth in this Agreement, including, without
limitation, the vesting conditions set forth in Section 3 below. Your RSUs will
be credited to a separate account established and maintained by the Company on
your behalf or by a third party engaged by the Company for the purpose of
implementing, administering, and managing the Plan. Until the Distribution Date
(as defined herein), the value of your unvested RSUs is subject to change based
on increases or decreases in the market price of the Common Stock. Because the
RSUs are not actual shares of Common Stock, you cannot exercise voting rights on
them until the Distribution Date.



3.
Vesting. You will become vested in the RSUs credited to your account according
to the following schedule: Twenty-five percent (25%) per year on each of the
first four anniversaries of the grant date.



4.
Termination of Employment. The termination of your employment with the Company
during the vesting period will have the following effect on your RSUs:



(a)
Retirement. If the termination of your employment with the Company is the result
of Retirement, any RSUs granted hereunder that remain unvested as of your Date
of Termination shall continue to vest in accordance with the vesting schedule
set forth in Section 3 above, subject to the requirements of Sections 5 and 6 of
this Agreement.



(b)
Disability. If the termination of your employment with the Company is the result
of Disability, any RSUs granted hereunder that remain unvested as of your Date
of Termination shall continue to vest in accordance with the vesting schedule
set forth in Section 3 above, subject to the requirements of Sections 5 and 6 of
this Agreement, but in no event later than the last business day of the month of
the one year anniversary of your Date of Termination.



(c)
Involuntary Termination without Cause. Except as provided in subsection (e), if
the termination of your employment with the Company is the result of involuntary
termination without Cause, you shall forfeit on your Date of Termination any
RSUs that remain unvested as of that date;





--------------------------------------------------------------------------------




provided, however, that if you execute a release of claims against the Company
in the form provided by the Company within the applicable timeframe specified in
Section 4(g)(2), any RSUs granted hereunder that remain unvested as of your Date
of Termination shall continue to vest in accordance with the vesting schedule
set forth in Section 3 above, subject to the requirements of Sections 5 and 6 of
this Agreement, but in no event later than the last business day of the month of
the one year anniversary of your Date of Termination.


(d)
Death. In the event that you should die while you are continuing to perform
services for the Company or following Retirement, any RSUs that remain unvested
as of the date of your death shall continue to vest in accordance with the
vesting schedule set forth in Section 3 above, but in no event later than the
last business day of the month of the one year anniversary of the date of your
death.



(e)
Change in Control. If your employment with the Company is terminated within 24
months following a Change in Control, and your termination is by the Company for
reasons other than Cause or by you for Good Reason, all RSUs that remain
unvested as of your Date of Termination shall continue to vest in accordance
with the vesting schedule set forth in Section 3 above, but in no event later
than the last business day of the month of the one year anniversary of your Date
of Termination.



(f)
Other Termination. If your employment with the Company terminates for any reason
other than as set forth in subsection (a), (b), (c), (d), or (e) above,
including without limitation any voluntary termination of employment (other than
a Good Reason termination described in subsection (e)) or an involuntary
termination for Cause, no further vesting will occur and you will immediately
forfeit all of your rights in any RSUs that remain unvested as of your Date of
Termination.



(g)
For the avoidance of doubt, the following rules shall apply:



(1)
If you are Retirement-eligible and



(A)
the termination of your employment with the Company is the result of



(i)
Disability,

(ii)
death,

(iii)
involuntary termination for Cause, or

(iv)
termination by the Company for reasons other than Cause or by you for Good
Reason within 24 months following a Change in Control (as described in
subsection (e)),



you shall be treated for purposes of this Section as if the termination of your
employment with the Company is the result of Disability, death, involuntary
termination for Cause, or termination by the Company for reasons other than
Cause or by you for Good Reason within 24 months following a Change in Control,
as applicable.


(B)
the termination of your employment with the Company is the result of involuntary
termination without Cause (except as provided in subsection (e)), you shall be
treated for purposes of this Section as if the termination of your





--------------------------------------------------------------------------------




employment with the Company is the result of Retirement.


(2)
If your right to a payment is contingent upon your execution of a release of
claims, and you fail to execute the release by the date specified in the release
or, if earlier, within the timeframe required in order for the payment to be
made in a manner that complies with Internal Revenue Code (“Code”) section 409A,
your right to the payment shall be forfeited.



5.
Non-Solicitation. You agree that you shall not, during the term of your
employment by the Company and for eighteen (18) months after the date of the
termination of your employment with the Company, regardless of the reason for
the termination, either directly or indirectly, solicit, take away or attempt to
solicit or take away any employee of the Company, either for your own purpose or
for any other person or entity. You further agree that you shall not, during the
term of your employment by the Company or at any time thereafter, use or
disclose Confidential Information (as defined in Section 6 below) except as
directed by, and in furtherance of the business purposes of, the Company. You
acknowledge (i) that the non-solicitation provision set forth in this Section 5
is essential for the proper protection of the business of the Company; (ii) that
it is essential to the protection of the Company's goodwill and to the
maintenance of the Company's competitive position that any Confidential
Information be kept secret and not disclosed to others; and (iii) that the
breach or threatened breach of this Section 5 will result in irreparable injury
to the Company for which there is no adequate remedy at law because, among other
things, it is not readily susceptible of proof as to the monetary damages that
would result to the Company. You consent to the issuance of any restraining
order or preliminary restraining order or injunction with respect to any conduct
by you that is directly or indirectly a breach or a threatened breach of this
Section 5. Any breach by you of the provisions of this Section 5 will, at the
option of the Company (in its sole discretion) and in addition to all other
rights and remedies available to the Company at law, in equity or under this
Agreement, result in the forfeiture of all of your rights in any RSUs that
remain unvested as of the date of such breach.



6.
Non-Competition/Confidential Information. As used in this Section 6, the
following terms shall have the respective indicated meanings:



“Affiliated Company or Companies” means any person, corporation, limited
liability company, partnership, or other entity controlling, controlled by or
under common control with the Company.


“Confidential Information” means technical or business information about or
relating to the Company and/or its products, processes, methods, engineering,
technology, purchasing, marketing, selling, and services not readily available
to the public or generally known in the trade, including but not limited to:
inventions; ideas; improvements; discoveries; developments; formulations;
ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans, techniques and strategies; customer and
supplier information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you or information which the Company received from third parties under an
obligation of confidentiality.


“Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development, (i)
that competes with a product or process of the Company upon or with which you
shall have worked during the two years prior to the termination of your
employment with the Company or (ii) whose use or marketability could be enhanced
by application to it of Confidential Information acquired by you in connection
with your employment




--------------------------------------------------------------------------------




by the Company during such two-year period. For purposes of this definition, it
shall be conclusively presumed that you have knowledge of information to which
you have been directly exposed through actual receipt or review of memoranda or
documents containing such information or through actual attendance at meetings
at which such information was discussed or disclosed.


“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or the development, production,
marketing, or selling of, or the use in production, marketing, or sale of, a
Conflicting Product.


In partial consideration for the RSUs granted to you hereunder, you agree that,
for a period of eighteen (18) months after the date of the termination of your
employment with the Company, you shall not render services, directly or
indirectly, as a director, officer, employee, agent, consultant or otherwise to
any Conflicting Organization in any geographic area or territory in which such
Conflicting Organization is engaged in or about to become engaged in the
research on or the development, production, marketing, or sale of, or the use in
production, marketing, or sale of, a Conflicting Product. The foregoing
limitation does not apply to a Conflicting Organization whose business is
diversified and that, as to that part of its business to which you render
services, is not engaged in the development, production, marketing, use or, sale
of a Conflicting Product, provided that the Company shall receive separate
written assurances satisfactory to the Company from you and the Conflicting
Organization that you shall not render services during such period with respect
to a Conflicting Product or directly or indirectly provide or reveal
Confidential Information to such organization.


You acknowledge and agree that the non-competitive restrictions set forth in
this Section 6 are reasonable and necessary to protect the goodwill and
legitimate business interests of the Company and to prevent the disclosure of
the Company's Confidential Information and trade secrets and, further, that you
have the business experience and abilities such that you would be able to obtain
employment in a business other than with a Conflicting Organization.


Any breach by you of the provisions of this Section 6 will, at the option of the
Company (in its sole discretion), and in addition to all other rights and
remedies available to the Company at law, in equity, or under this Agreement,
result in the forfeiture of all of your rights in any RSUs that remain unvested
as of the date of such breach.


In addition to the remedies stated in the preceding paragraph, the Company
shall, if it shall so elect, be entitled to institute legal proceedings to
obtain damages for a breach by you of this Section 6, or to enforce the specific
performance of the Agreement by you and to enjoin you from any further violation
of this Section 6, or to exercise such remedies cumulatively or in conjunction
with all other rights and remedies provided by law. You acknowledge, however,
that the remedies at law for any breach by you of the provisions of this Section
6 may be inadequate and that the Company shall be entitled to obtain preliminary
or permanent injunctive relief without the necessity of proving actual damages
by reason of such breach or threatened breach and, to the extent permitted by
applicable law, a temporary restraining order (or similar procedural device) may
be granted immediately upon the commencement of such action.


You agree that if any of the provisions herein shall for any reason be
determined by a court of competent jurisdiction to be overly broad as to scope
of activity, duration, or geography, such provision shall be limited or reduced
so as to be enforceable to the extent compatible with existing law.








--------------------------------------------------------------------------------




7.
Dividend Equivalents. An amount equal to the dividends payable on the shares of
Common Stock represented by your unvested RSUs will be accrued as of each
quarterly period dividend payment record date and will be credited to your RSU
account and distributed upon vesting of such RSUs, subject to forfeiture of
unvested RSUs and undistributed cash dividend equivalents accrued on such
unvested RSUs or as described in Sections 4, 5 and 6. These payments will be
calculated based upon the number of such vesting RSUs that were in your account
as of each quarterly period dividend record date prior to vesting. These
payments will be reported as income to the applicable taxing authorities, and
federal, state, local and/or foreign income and/or any employment taxes will be
withheld from such payments as and to the extent required by applicable law.



8.
Distribution. All RSU distributions will be made in the form of actual shares of
Common Stock and will be distributed to you as soon as administratively
practicable after one of the following dates (each, a “Distribution Date”):



(a)
Default Distribution Date.    Shares of Common Stock representing your RSUs will
be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless you have already made an election
to defer receipt to a later date, as provided in subsection (b) below.



(b)
Deferred Distribution Date.    To the extent permitted by the MDCC, you may have
elected to defer distribution of your RSUs to a date subsequent to the default
Distribution Date by providing a written election form to the Company in
accordance with the provisions of Code section 409A.



(c)
Separation of Service of Specified Employee. If your distribution is on account
of your “separation from service” as defined in Code section 409A and the
regulations thereunder, and if you are a “specified employee,” as defined in
Code section 409A(a)(2)(B)(i) on your Distribution Date, and your distribution
constitutes the “deferral of compensation” as defined in Code section 409A and
the regulations thereunder, your distribution will be automatically deferred
until the date that is six (6) months after your “separation from service,”
regardless of your default Distribution Date or your deferred Distribution Date
election. This paragraph (c) shall apply only to distributions (including
distributions deferred pursuant to Section 8(b)) that are triggered by your
“separation from service” and which would otherwise be payable within the
six-month period following your “separation from service.”



Subject to Section 8(c), certificates representing the distributed shares of
Common Stock will be delivered to the firm maintaining your account as soon as
practicable after a Distribution Date occurs. Notwithstanding the foregoing, and
subject to Sections 8(b) and 8(c), all vested RSUs will be distributed to you at
the close of business on the day following the last day of your employment with
the Company, or as soon as administratively practicable thereafter, if you
terminate employment with the Company for any reason, and any RSUs that vest
after the date of your termination will be distributed to you as soon as
administratively practicable after they vest. Notwithstanding the foregoing, RSU
distributions will be made at a date other than as described above to the extent
necessary to comply with the requirements of Code section 409A.


9.
Impact on Benefits.    Your RSU Award will not be included as compensation for
the year of the grant for purposes of the H. J. Heinz Company Supplemental
Executive Retirement Plan (as amended and restated effective September 1, 2007),
the H. J. Heinz Company Employees Retirement and Savings Excess Plan (as amended
and restated effective January 1, 2005), or any other plan of the Company,





--------------------------------------------------------------------------------




regardless of whether or not the RSUs subsequently vest.


10.
Tax Withholding.    On the Distribution Date, the Company will withhold a number
of shares of Common Stock that is equal, based on the Fair Market Value of the
Common Stock on the Distribution Date, to the amount of the federal, state,
local, and/or foreign income and/or employment taxes required to be collected or
withheld with respect to the distribution, or make arrangements satisfactory to
the Company for the collection thereof; and after you have achieved retirement
eligibility under the provisions of any formal retirement plan of the Company or
Subsidiary, you will be required to remit to the Company a cash amount to
satisfy Federal Insurance Contributions Act taxes on all unvested RSUs.



11.
Non-Transferability.    Your RSUs may not be sold, transferred, pledged,
assigned or otherwise encumbered except by will or the laws of descent and
distribution. You may also designate a beneficiary(ies) in the event that you
die before a Distribution Date occurs, who shall succeed to all your rights and
obligations under this Agreement and the Plan. If you do not designate a
beneficiary, your RSUs will pass to the person or persons entitled to receive
them under your will. If you shall have failed to make a testamentary
disposition of your RSUs in your will or shall have died intestate, your RSUs
will pass to the legal representative or representatives of your estate.



12.
Employment At-Will.    You acknowledge and agree that nothing in this Agreement
or the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of Company to terminate
your employment at any time, with or without cause, and with or without notice.



13.
Collection and Use of Personal Data.    You consent to the collection, use, and
processing of personal data (including name, home address and telephone number,
identification number, and number of RSUs held on your behalf) by the Company or
a third party engaged by the Company for the purpose of implementing,
administering, and managing the Plan and any other stock option or stock
incentive plans of the Company (collectively, the “Plans”). You further consent
to the release of personal data (a) to such a third party administrator, which,
at the option of the Company, may be designated as the exclusive broker in
connection with the Plans, or (b) to any Subsidiary of the Company, wherever
located. You hereby waive any data privacy rights with respect to such data to
the extent that receipt, possession, use, retention, or transfer of the data is
authorized hereunder.



14.
Future Awards. The Plan is discretionary in nature and the Company may modify,
cancel, or terminate it at any time without prior notice in accordance with the
terms of the Plan. While RSUs or other awards may be granted under the Plan on
one or more occasions or even on a regular schedule, each grant is a one-time
event, is not an entitlement to an award of RSUs in the future, and does not
create any contractual or other right to receive an award of RSUs, compensation
or benefits in lieu of RSUs, or any other compensation or benefits in the
future.



15.
Compliance with Stock Ownership Guidelines. All RSUs granted to you under this
Agreement shall be counted as shares of Common Stock that are owned by you for
purposes of satisfying the minimum share requirements under the Company's Stock
Ownership Guidelines (“SOG”). Notwithstanding the foregoing, you acknowledge and
agree that, with the exception of the number of shares of Common Stock withheld
to satisfy income tax withholding requirements pursuant to Section 10 above, 75%
of the shares of Common Stock represented by the RSUs granted to you hereunder
cannot be sold or otherwise transferred, even after the Distribution Date,
unless and until you have met the Company's





--------------------------------------------------------------------------------




SOG's minimum share ownership requirements. The MDCC may not approve additional
RSU awards to you unless you are in compliance with the terms of this Section 15
and the applicable SOG requirements.


16.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law provisions.



17.
Internal Revenue Code Section 409A. It is intended that RSUs granted to you
under this Agreement will not be taxable under Code section 409A. Accordingly,
this Agreement shall be interpreted and administered, to the extent possible, in
a manner that does not result in a “plan failure” (within the meaning of Code
section 409A (a)(1)). This Agreement is designed to comply with Code section
409A (without incurring penalties). In the event of an inconsistency between the
terms of this Agreement and Code section 409A, the terms of Code section 409A
shall control.





This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.






H. J. HEINZ COMPANY




By:    /s/ William R. Johnson
William R. Johnson
Chairman of the Board, President and
Chief Executive Officer




Accepted:    Signed electronically


Date:        Acceptance Date










